Case 8-18-77472-ast Doc14 Filed 11/19/18 Entered 11/19/18 16:35:38

11/19/18 4:28PM

 

| Fill in this information to identi

Debtor 1 Diane E. Carman

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

Case number 8-18-77472 Check if this is:
(If known)

OO An amended filing

CO] A supplement showing postpetition chapter
13 income as of the following date:

Official Form 1061 MM/DDIYYYY
Schedule |: Your Income 41215

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fillin your employment

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job, Emol + stat i Employed C1 Employed
attach a separate page with mployment status
information about additional C1 Not employed C1 Not employed
employers.
Pa Occupation
Include part-time, seasonal, or '
self-employed work. Employer's name = Double Eagle Agency, Inc

See pation ay nclde student Employer's address = 475 witlis Avenue
or homemaker, if it applies. Mineola, NY 11504

How long employed there?

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or

List monthly gross wages, salary, and commissions (before all payroll

2. deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 4,500.00 $ N/A
3. Estimate and list monthly overtime pay. 3. +$ 0.00 +$ N/A
4. Calculate gross Income. Add line 2 + line 3. 4. | $ 4,500.00 | | $ N/A

Official Form 1061 Schedule I: Your Income page |
Case 8-18-77472-ast Doc14 Filed 11/19/18 Entered 11/19/18 16:35:38

41/19/18 4:28PM
Debtor1 Diane E. Carman Case number (ifknown) 8-18-77472
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 here 4. §$ 4,500.00 $ NIA.
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions Sa. §$ 1,147.81 $ N/A
5b. Mandatory contributions for retirement plans 5b. $§$ 0.00 $ NIA
5c. Voluntary contributions for retirement plans 5c. §$ 0.00 $ NIA
5d. Required repayments of retirement fund loans 5d. $ 0.00 §$ N/A
5e. Insurance Se. $ 0.00 $ N/A
5f. Domestic support obligations 5f. §$ 0.00 $ N/A
5g. Union dues 5g. $ 0.00 $ N/A
5h. Other deductions. Specify: new york sdi 5h.t $ 2.60 + $ NIA
new york fli $ 5.68 $ N/A
6. Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h. 6 §$ 1,156.09 $ N/A
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7, $ 3,343.91 $ N/A
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. § 0.00 §$ N/A
8b. Interest and dividends 8b. $ 0.00 $ N/A
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8c. §$ 0.00 §$ N/A
8d. Unemployment compensation 8d. §$ 0.00 $ N/A
8e. Social Security 8e. § 1,300.00 $ N/A
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: Sf. § 0.00 $ N/A
8g. Pension or retirement income 8g. $ 0.00 $ N/A
8h. Other monthly income. Specify: Commission Income 8h+ §$ 1,000.00 + $ N/A
Richard Walther (Brother) —_- $ 1,000.00 §$ N/A
9. Addall other income. Add lines 8a+8b+8c+8d+8et8f+8g+8h. 9. $ N/A
10. Calculate monthly income. Add line 7 + fine 9. 10. $ 6,643.91 + $ N/A|=|$ 6,643.91
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. | |
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. +$ 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies 12. $ 6,643.91
Combined .

monthly income
13. Do you expect an increase or decrease within the year after you file this form?

a No.
oO Yes. Explain: |

Official Form 1061 Schedule I: Your Income page 2
Case 8-18-77472-ast Doc14 Filed 11/19/18 Entered 11/19/18 16:35:38

 

11/19/18 4:28PM
Fill in this information to identify your case:
Debtor 1 Diane E. Carman Check if this is:
| Anamended filing
Debtor 2 1 Asupplement showing postpetition chapter
(Spouse, if filing) 13 expenses as of the following date:
United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK MM/OD/YYYY

Casenumbel §8-18-77472
(If known) |

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Describe Your Household
1. Is this a joint case?

Hl No. Go to line 2.
0 Yes. Does Debtor 2 live in a separate household?

ONo
O Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents? [No

Do not list Debtor 1 and Bl ves Fill out this information for Dependent's relationship to Dependent’s Does dependent
Debtor 2. "each dependent.............. Debtor 1 or Debtor 2 age live with you?
Do not state the C1 No
dependents names. daughter 36 Yes
OONo
brother 78 ves
ONo
O Yes
OONo
O Yes
3. Do your expenses include MNo

expenses of people other than oO
yourself and your dependents? Yes

GEG Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the

applicable date.

 

 

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule |: Your Income
(Official Form 1061.) Your expenses

Pa

4. The rental or home ownership expenses for your residence. Include first mortgage
payments and any rent for the ground or lot. .$ 2,200.00

lf not included in line 4:

4a. Realestate taxes 4a. § 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. §$ 100.00
4d. Homeowner's association or condominium dues 4d. §$ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

Official Form 106J Schedule J: Your Expenses page 1
Case 8-18-77472-ast Doc14 Filed 11/19/18

Debtor1 Diane E. Carman

6.

oo) =I

10.
11.
12.

13.
14.
15.

16.

17.

18.
19.

20.

21.
22.

23.

24.

Official Form 106J

Utilities:
6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services
6d. Other. Specify: national grid
cable
cell
Food and housekeeping supplies
Childcare and children's education costs
Clothing, laundry, and dry cleaning
Personal care products and services
Medical and dental expenses
Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.
Entertainment, clubs, recreation, newspapers, magazines, and books
Charitable contributions and religious donations
Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance

15b. Health insurance

15c. Vehicle insurance

15d. Other insurance. Specify:

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

Installment or lease payments:

17a. Car payments for Vehicle 1

17b. Car payments for Vehicle 2

17c. Other. Specify:

17d. Other. Specify:

Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule /, Your Income (Official Form 1061).

Other payments you make to support others who do not live with you.
Specify:

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter's insurance

20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Other: Specify:

Calculate your monthly expenses

22a. Add lines 4 through 21.

22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2
22c. Add line 22a and 22b. The result is your monthly expenses.
Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |.
23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?
No.
O Yes. Explain here:

Schedule J: Your Expenses

Entered 11/19/18 16:35:38

Case number (if known)

6a.
6b.
6c.
6d.

AA PAPA HAH HFH HEH SF SF

15a.
15b.
15¢.
15d.

AAA

16.

A

17a.
17b.
17e.
17d.

18.

FA AA HAS

19.

20a. $
20b. $
20c. $
20d. $
20e. $

21. +$

23a. $
23b. -$

23c. $

PAP

11/19/18 4:28PM

8-18-77472

150.00
50.00
0.00
170.00
300.00
88.00
400.00
0.00
50.00
50.00
40.00

200.00

100.00
0.00

0.00
516.00
0.00
0.00

0.00

0.00
0.00
0.00
0.00

0.00
0.00

0.00
0.00
0.00
0.00
0.00
0.00

4,414.00 |

4,414.00 |

6,643.91
4,414.00

2,229.91

page 2
